Form: Dismiss TRAP 42.1(a)(1)











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ISLEIFUR OTTESEN,
INDIVIDUALLY, LIO ehf/AIR
CHARTER ICELAND AND
SUNLAND AIR, INC.,

                            Appellants,

v.

FRIDRIK THOR GUDMUNDSON
a/k/a FRIDRIK THOR FRIDRIKSSON,
INDIVIDUALLY and AS NATURAL
FATHER OF STURLA THOR
FRIDRIKSSON, DECEASED, et al. ,

                            Appellee.

§

§

§

§

§

No. 08-03-00395-CV

Appeal from the

327th Judicial District Court

of El Paso County, Texas

(TC# 2002-3041)


M E M O R A N D U M    O P I N I O N


	Pending before the Court is the Appellant's motion dismiss this appeal pursuant to 
Tex. R. App. P. 42.1(a)(2), which states:
	(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
		(2)  By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:
 
			(A)  render judgment effectuating the parties' agreements; 

			(B)  set aside the trial court's judgment without regard to the merits and
remand the case to the trial court for rendition of judgment in
accordance with the agreements; or

			(C)  abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	Appellees separately filed a motion joining Appellants' motion to dismiss.  The parties
have complied with the requirements of Rule 42.1(a)(2).  The Court has considered this cause
on the joint motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the appeal.
January 21, 2004
						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
(Larsen, J. not participating)